Title: To John Adams from Nathaniel Bowditch, 30 October 1820
From: Bowditch, Nathaniel
To: Adams, John


				
					Respected & Dear Sir
					Salem Octr 30. 1820
				
				I have taken the liberty to forward to you a pamphlet containing a few papers prepared for the 4th vol. of the Academy’s Trans with a request that you would do me the honor to accept it—It gives me great pleasure to find that the situation of your health permits you to accept a seat in the convention, where your advice & influence will be extremely important in preserving a constitution, written by your own hand, & which the experience of nearly half a century has proved to be excellent. It must be very pleasant to you to look around on all parts of our happy-country & see harmony of the Institutions, which promote its prosperity, owe their origin or improvement to your wisdom & foresight.On this anniversary of your birth, may I be permitted to join with your friends in my most respectful compliments & congratulations.With much respect I remain Sir / your most obedient & / humble Servant
				
					Nathel Bowditch
				
				
			